Rugg, C.J.
This employee fell in the mill of her employer on February 21, 1929, and was paid total disability compensation until July 17, 1929, when payments were discontinued by order of a board member. The case was heard again by a board member, whose decision, filed on November 25, 1929, was that on July 17, 1929, she had recovered sufficiently from her injuries to resume her former employment. This decision was affirmed and adopted by the reviewing board on April 2, 1930. The employee filed an application for rehearing which was denied. The case was subsequently recommitted by the Superior Court to the Industrial Accident Board for a hearing as to her right to compensation from November 13, 1929, to the date of the hearing, and in the discretion of the board as to her right to compensation from July 17 to November 13, 1929. Pursuant to this decree the Industrial Accident Board as matter of discretion denied the claim for compensation from July 17 to November 13, 1929, and ordered the case heard by a single member on the right to compensation after November 13, 1929. The case was heard at length by a single member who found that it was a matter of conjecture and surmise whether the present condition of the employee had any causal relation to her accident, and therefore found that since November 13, 1929, she had suffered no disability due to her injury and has been able to do any work that she did at the time of her injury. The reviewing board upon all the evidence affirmed and adopted the findings of the single member. A decree was entered in the Superior Court adverse to the *384employee. Her appeal brings the case here. The only questions raised relate to the final hearings before the single member and the reviewing board.
It cannot be said that there was any abuse of discretion of the board in refusing to grant a further hearing as to compensation between July 17 and November 13, 1929. Davis v. Boston Elevated Railway, 235 Mass. 482, 497.
At the hearing before the single member there was medical testimony from several witnesses more or less conflicting in nature. It need not be narrated. Depending upon the single member’s determination as to the credibility of the witnesses and observation of the employee, the findings cannot be pronounced wrong in law. Any part of the evidence which did not appear truthful might have been disbelieved. Johnson’s Case, 258 Mass. 489, 493. Rackowski’s Case, 273 Mass. 363. Whether there is disability due to the injury is a question of fact. Donovan’s Case, 243 Mass. 88. Whether there is a causal connection between the injury and disability is also a question of fact. McCarthy’s Case, 231 Mass. 259. Cooper’s Case, 271 Mass. 38. The decision of the Industrial Accident Board related to questions of fact and must stand. Pass’s Case, 232 Mass. 515. Crown’s Case, 254 Mass. 496. This court cannot say that those findings were unwarranted. Burns’s Case, 218 Mass. 8. Lopes’s Case, 277 Mass. 581, 586. There was evidence to support them. Rafaldi’s Case, 273 Mass. 232. Lee’s Case, 279 Mass. 357, 360.
The employee has argued that this court has a right to review the inferences drawn by the Industrial Accident Board from the testimony. The weighing of testimony and the drawing of appropriate inferences are within the province of that board. There can be no appeal in workmen’s compensation cases to the court upon questions of fact. G. L. (Ter. Ed.) c. 152, §11. The duty of the court is to enter such decree as will enforce the rights of the parties upon the facts as found. McNicol’s Case, 215 Mass. 497, 502.
The statement that the member was satisfied that as matter of law “this case has been res adjudicada and is not *385properly before me on the question of disability” does not invalidate the decision on the ground of prejudice. Moreover, the findings of the board on review, if supported by evidence, constitute the final decision on facts and supersede those of the board member. Di Giovanni’s Case, 255 Mass. 241. Seelig’s Case, 280 Mass. 466.

Decree affirmed.